Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 09, 2020.
Claims 3-4, 6, 9-12, 14-24, 26, 28, 29, 31-35, 37, 38, 40, 41, 43-52, 54-57, 60, 63-66, 68-144, 146, 147, and 149-162 have been cancelled.
Claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, 67, 145, and 148 are currently pending and have been examined. 
Claims 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, and 148 have been amended.
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1800404.4, filed on January 10, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2020 is not entirely in compliance with the provisions of 37 CFR 1.97. Some of the listed foreign patent documents do not have accompanying English-translated abstracts. Accordingly, the information disclosure statement is being partially considered by the Examiner.
Drawings
The drawings are objected to as they have been submitted in color (Grayscale Figures 1, 3, 4, and 6-16), Figure 10 in particular, also appears to contain a watermark. Color paragraphs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is 
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 62, 145, and 148 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim(s) 1, 36, and 145 specifically, recite the limitation “some,” however, the term is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the above, claim(s) 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 62, 145, and 148 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. 
Claim(s) 2, 5, and 8 specifically, recite the limitation “through or around,” however, the term is a relative term which renders the claim indefinite. The term “through or around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the above, claim(s) 7 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. 
Claim(s) 2, 5, 13, 25, 27, 30, 36, 39, 42, 53, 59, 62, and 148 specifically, recites the limitation “preferably,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “preferably” here. As currently presented, claim(s) 2, 5, 13, 25, 27, 30, 36, 39, 42, 53, 59, 62, and 148 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “preferably” is an optional identifier and any claim limitation following this term is optional to the invention. In view of the above, claim(s) 7 and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claims and for failing to cure the deficiencies listed above.
Claim(s) 5, 7, 8, 13, 25, 30, 36, 39, and 42 specifically, recites the limitation “and/or,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “and/or” here. As currently presented, claim(s) 5, 7, 8, 13, 25, 30, 36, 39, and 42 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “and/or” is giving an option to choose between “and” and “or,” therefore the office has decided to interpret it as “or” 
Claim(s) 8, 13, 36, and 62 specifically, recites the limitation “optionally,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “optionally” here. As currently presented, claim(s) 8, 13, 36, and 62 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “optionally” is an identifier giving a nonrequired choice and any claim limitation following this term is not required for the invention.
Claim(s) 13 specifically, recites the limitation “the practical difficulty,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “practical” here. As currently presented, claim(s) 13 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, it is interpreted as if the term “practical” is omitted as it is unsure what the term adds to the “difficulty.”  
Claim(s) 148 specifically, recites the limitation “physical data connections,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “physical data connections” here. As currently presented, claim(s) 148 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. For this office action, it is interpreted as if the “physical data connections” are any type connection where systems can connect. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 25, 30, 39, 42, 53, 58, 59, 61, 62, 67, and 145 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koselka et al. (US20050126144), hereinafter Koselka.
Regarding claim 1:
Koselka discloses:
A method of operating on crops in a target area, comprising; using one or more sensors, capturing data related to crops in a target area; (see at least [0026])
mapping locations of the crops in the target area using the captured sensor data; (see at least [0026])
generating one or more routes between at least some of the crops in the target area based on the mapped locations; (see at least [0051])
routing one or more operating units along the one or more routes thereby to operate on at least one of the crops; (see at least [0026])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 1 states “routing one or more operating units along the one or more routes thereby to operate on at least one of the crops” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would 
Regarding claim 2:
Koselka discloses:
wherein capturing data related to crops in a target area comprises routing one or more mapping units through or around the target area; wherein the one or more mapping units comprise the one or more sensors; (see at least [0011])
preferably further comprising receiving indications of location from the one or more mapping units; (see at least [0015])
preferably wherein mapping locations of crops in a target area comprises locating crops in relation to the one or more mapping units; (see at least [0015])
more preferably wherein mapping locations of crops in a target area comprises locating crops in relation to the locations at a particular time of the one or more mapping units; (see at least [0015])
Regarding claim 5:
Koselka discloses:
further comprising determining when to route the one or more mapping units through or around the target area; (see at least [0101])
preferably wherein said determining is in dependence on one or more of: a schedule; detected issues with the mapped locations of crops and/or generated routes; and observed or expected events associated with the crowing environment; (see at least [0012])
Regarding claim 7:
Koselka 
wherein mapping locations of crops in the target area comprises: selecting a speed of movement of the one or more mapping units based on a predetermined quality requirement for the captured data; and/or using historic mapped locations to assist in identifying crops in data captured by the mapping unit; (see at least [0034] and [0035])
Regarding claim 8:
Koselka discloses:
wherein routing one or more mapping units through or around the target area comprises: navigating through or around the target area using the one or more sensors of the one or more mapping units, optionally on the basis of a predetermined map of the target area; and/or following a predetermined path through or around the target area using the one or more sensors of the one or more mapping units; (see at least [0026])
Regarding claim 25:
Koselka discloses:
further comprising: using the captured data, classifying the crops; preferably further comprising generating a plurality of maps relating to different classifications of crops; and/or; (see at least [0080])
weighing and/or sorting the harvested crops; and/or; (see at least [0048])
classifying harvested crops according to weight and/or readiness for harvest; (see at least [0028], [0034], and [0048])
Regarding claim 30:
Koselka discloses:
wherein each operating unit comprises a mobile cart; and one or more crop manipulation devices mounted on the cart for operating on crops;
preferably: wherein routing one or more operating units along the one or more routes comprises directing the movement of the cart; and directing the movement of the one or more crop manipulation devices; and/or; (see at least [0100] - [0102])
wherein generating one or more routes is further based on known parameters of the one or more operating units; more preferably wherein the known parameters comprise one or more typical speeds and/or times for the one or more operating units to perform one or more particular actions; (see at least [0100] – [0105])
yet more preferably wherein the one or more particular actions comprise one or more of: movement of the cart; and movement of the one or more crop manipulation devices; and/or; (see at least [0100] – [0102])
wherein the crop manipulation devices comprise robotic arms; (see at least [0091])
Regarding claim 39:
Koselka discloses:
further comprising assigning the one or more routes to the one or more operating units; (see at least [0015])
preferably further comprising re-generating and/or re-assigning the one or more routes in dependence on detected issues with the one or more routes and/or the one or more operating units; (see at least [0099])
Regarding claim 42:
Koselka discloses:
wherein operating on at least one of the crops comprises harvesting at least one of the crops;
preferably: further comprising, at the location of each crop on the one or routes for a particular operating unit, directing a picking tool of the operating unit to the crop; and harvesting the crop; and/or; (see at least [0013])
wherein harvesting the crop comprises one of: separating a crop-supporting part of a plant from the rest of the plant; and separating the crop from a plant; and/or; (see at least [0013])
wherein the one or more operating units are arranged to harvest: all of the crops on the one or more routes; and/or all of the crops in the target area; and/or; (see at least [0103])
further comprising: using the one or more operating units, determining whether a particular crop on the one or more routes is ready for harvesting; and/or using the captured data related to crops in a target area, determining whether a particular crop in the target area is ready for harvesting; wherein the particular crop is harvested based on an outcome of said determination; (see at least [0048])
more preferably: wherein determining whether a particular crop is ready to be harvested comprises collecting data related to the particular crop using a sensor; and/or; (see at least [0074])
wherein determining whether a particular crop is ready to be harvested further comprises comparing the collected data against a predetermined classifier relating to the readiness for harvest of crops; (see at least [0076] and [0078])
Regarding claim 53:
Koselka discloses:
further comprising transporting the harvested crops to a location for collection of the harvested crops; preferably wherein transporting the harvested crops to a location for collection of the harvested crops comprises directing one or more transport units to the one or more operating units; (see at least [0097] and [0098])
transferring harvested crops onto the one or more transport units; and; (see at least [0097] and [0098])
directing the one or more transport units to the location for collection of the harvested crops; more preferably further comprising scheduling use of the one or more transport units; (see at least [0097] and [0098])
Regarding claim 58:
Koselka discloses:
wherein operating on crops comprises one or more of: trimming; pruning; applying pesticides; planting; replanting; maintaining; clearing debris; and releasing bees; (see at least [0071])
Regarding claim 59:
Koselka discloses:
further comprising receiving a transmitted status from the one or more operating units; (see at least [0097] - [0099])
wherein the transmitted status relates to one or more of; location; load status; battery status; and errors or faults; preferably further comprising, in response to the transmitted status, performing one or more of the following actions: rerouting the one or more operating units; directing the one or more transport units to the one or more operating units; directing the one or more operating units to a charging point; and directing one or more maintenance units to the one or more operating units; (see at least [0097] and [0099])
Regarding claim 61:
Koselka discloses:
comprising routing one or more operating units along the one or more routes thereby to operate continuously on one or more of the crops on the one or more routes until a predetermined threshold is exceeded, wherein the threshold relates to one or more of: storage capacity; battery charge; maintenance status; and location within a route; (see at least [0097] and [0103])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 61 states “routing one or more operating units along the one or more routes thereby to operate continuously on one or more of the crops on the one or more routes until a predetermined threshold is exceeded” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Regarding claim 62:
Koselka discloses:
further comprising scheduling use of the one or more operating units, optionally using a trained model; preferably wherein said scheduling is in dependence on an external input, optionally wherein the external input is an indication of demand for crops; (see at least [0012])
Regarding claim 67:
Koselka discloses:
An operating unit for operating on crops in a growing environment, comprising; (see at least [0013])
a powered cart; (see at least [0013])
one or more robotic arms mounted on the cart, each arm having an end-effector for use in operating on crops; and; (see at least [0013])
a processor for controlling movement of the cart and movement of the one or more robotic arms; (see at least [0013])
wherein the one or more robotic arms are arranged to position the end-effector with less than six degrees of freedom; (see at least [0086])
Regarding claim 145:
While Koselka discloses:
A system for operating on crops in a target area, comprising; (see at least [0026])
one or more operating units for operating on crops; (see at least [0026])
one or more mapping units capturing data related to crops in a target area; (see at least [0026])
a processor for mapping locations of the crops in the target area using the captured sensor data; (see at least [0013])
generating one or more routes between at least some of the crops in the target area based on the mapped locations;
and for routing the one or more operating units along the one or more routes thereby to operate on at least one of the crops on the one or more routes; (see at least [0026] and [0027])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 145 states “routing the one or more operating units along the one or more routes thereby to operate on at least one of the crops on the one or more routes” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 27, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US20050126144), hereinafter Koselka, in view of Shen et al. (US20170181383), hereinafter Shen.
Regarding claim 13:
While Koselka discloses:
wherein mapping locations of the crops in a-the target area further comprises: locating the crops in relation to a known plan of the target area. the method preferably further comprising receiving the plan of the target area; and/or; (see at least [0014] and [0015])
identifying crops in the captured data, preferably using a trained model; more preferably wherein the method further comprises using previously mapped locations of the crops in the target area as feedback for the trained model; and/or; (see at least [0028])
further comprising, using the one or more operating units, obtaining a measure associated with the practical difficulty of operating on crops in at least part of the target area; and incorporating the measure into the generated map; and/or; (see at least [0080] and [0081])
further comprising updating the mapped locations of the crops in the target area based on a previously generated map and an expected growth rate, more preferably wherein said updating is further based on measured conditions in the growing environment; and/or; (see at least [0069] and [0100])
further comprising incorporating previously generated maps into the generated map; (see at least [0100])
Koselka does not specifically state generating a three-dimensional map, however Shen teaches:
generating a map of the located crops; preferably: wherein mapping locations of crops comprises generating a three-dimensional map of the located crops; and optionally storing the three-dimensional map as a point cloud; and/or; (see at least [0023] and [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shen into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include generating three-dimensional maps of crops as taught by Shen, with a motivation of creating a more intelligent mapping system for the robot to reliably locate crops. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 27:
While Koselka discloses:
wherein the one or more sensors comprise one or more cameras and; (see at least [0028])
Koselka does not specifically state range imaging with a camera, however Shen teaches:
the captured data is visual data; preferably wherein the one or more cameras comprise a camera suitable for range imaging; (see at least [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shen into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include range imaging with cameras as taught by Shen, with a motivation of creating a more intelligent mapping system for the robot to reliably locate crops. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of 
Regarding claim 36:
While Koselka discloses:
wherein generating the one or more routes comprises: determining an order in which at least some of the crops in the target area are to be harvested; and/or; (see at least [0104])
using a trained model; and/or; (see at least [0011])
Koselka does not specifically state using algorithms for crop field routing, however Shen teaches:
using one or more of: visibility graphs; random-exploring algorithms; probabilistic road maps; optimal search algorithms; following by example; and bioinspired algorithms; (see at least [0054] and [0055])
optionally wherein generating one or more routes is in dependence on one or more predetermined performance metrics; (see at least [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shen into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include using algorithms for crop field routing as taught by Shen.
Claim 148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US20050126144), hereinafter Koselka, in view of Shen et al. (US20170181383), hereinafter Shen, and in further view of Steckel et al (US20130177670), hereinafter Steckel.
Regarding claim 148:
While Koselka discloses a robot for agricultural harvesting, Koselka does not specifically state a dock for receiving harvested crops, however Steckel teaches:
further comprising a dock for receiving harvested crops, optionally wherein the processor is located in the dock; (see at least [0030] – [0032])
preferably further comprising one or more transport units for transporting harvested crops from the one or more operating units to the dock; (see at least [0030])
more preferably wherein the one or more transport units are arranged to communicate data between the units and the dock via physical data connections; (see at least [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steckel into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include a dock for receiving harvested crops as taught by Steckel, with a motivation of creating a more robust system for the robot to offload harvested crops. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Murray et al. (US20170227969) discloses an autonomous robot for agricultural uses. The robot contains a fully equipped system including a docking system for adding multiple different features for agricultural use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669 

/JESS WHITTINGTON/Examiner, Art Unit 3669